Name: Commission Regulation (EEC) No 765/90 of 29 March 1990 amending Regulation (EEC) No 350/90 increasing to 97 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/46 Official Journal of the European Communities 30. = 3 . 90 COMMISSION REGULATION (EEC) No 765/90 of 29 March 1990 amending Regulation (EEC) No 350/90 increasing to 97 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 7(5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 350/90 (5), opened a standing invitation to tender for the export of 67 000 tonnes of durum wheat held by the Italian inter ­ vention agency ; whereas, in a communication of 22 March 1990, Italy informed the Commission of the inten ­ tion of its intervention agency to increase by 30 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 97 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 350/90 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 350/90 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 97 000 tonnes of durum wheat to be exported to all third countries . 2 . The regions in which the 97 000 tonnes of durum wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 350/90 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 22, 27 . 1 . 1990; p. 7. 0 OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . 4 OJ No L 38, 10 . 2. 1990, p. 27. 30 . 3 . 90 Official Journal of the European Communities No L 83/47 ANNEX ANNEX I (tonnes) Place of storage Quantity Bologna Florence Foggia Bari Matera Potenza Messina Palermo Trapani Caltanissetta Siracuse Ferrara Macerata Teramo 100 100 3 340 17 327 5 000 19 740 392 6 444 3 223 17 477 1 000 9 000 10 093 2 997'